Exhibit 10.2

 

[g247811kei001.jpg]

 

This letter supersedes job offer letter dated August 6, 2008 in its entirety.

 

August 12, 2008

 

Mr. Neil Dial

582 Lake Crest Drive

El Dorado Hills, CA 95762

 

Dear Neil,

 

Thank you for taking the time to discuss employment opportunities available
within Power-One, Inc.  Power-One is pleased to extend this offer of employment
to you.

 

A summary of your employment offer, and the terms and conditions of your
employment with Power-One, is provided below. Per our conversations, and in
anticipation of your acceptance, your effective start of employment (hire) date
would be September 29, 2008 or a mutually agreeable date. It is agreed that you
will advise us of your start (hire) date on or before August 15, 2008.  This
position will be based primarily from our Camarillo, CA facility and extensive
travel will be required.

 

Position

 

It is our pleasure to offer you the position of Senior Vice President Worldwide
Operations.  You will be reporting directly to Mr. Richard Thompson, Chief
Executive Officer.

 

Base Pay

 

You have been offered a bi-weekly base salary rate of $13,461.54 (on an
annualized basis, this is equivalent to $350,000.00).

 

Car Allowance

 

You will be eligible to receive an automobile allowance of $150.00 per week. (On
an annualized basis, this is equivalent to $7,800.00)  This allowance is
intended to reimburse you for all expenses incurred while using your personal
vehicle for company business.  In order to receive this allowance, you must
maintain a minimum of $300,000.00 personal liability insurance coverage on your
vehicles at all times.  Proof of this coverage must be submitted annually to
Human Resources.  This allowance will be available once you no longer require a
rental vehicle at the Camarillo, CA site, as noted below in sections dealing
with your relocation.

 

One Time Sign-On Bonus

 

Power-One will be pleased to provide you with a $120,000.00 (one hundred and
twenty thousand dollars) one time sign-on bonus payable to you within 2 weeks of
employment.  This will be a taxable event to you. Further, the sign-on bonus is
subject to meeting a minimum of 2 years of employment with the organization.
This does not alter our “At-will policy” nor does it specify any agreement to
tenure. You will be required to sign a contract which indicates that you will be
obligated to pay back a pro-rata portion of the sign-one bonus should you leave
Power-One prior to the completion of 24 months of employment from your date of
hire.

 

Corporate Human Resources

740 Calle Plano ·  Camarillo, CA 93012 · (805) 987-8741 · Fax (805) 987-5212 ·
www.power-one.com

 

--------------------------------------------------------------------------------


 

Management Incentive Plan

 

You will also be eligible to participate in Power-One’s 2008 Management
Incentive Plan. Employees may earn bonuses based upon the achievement of the
Company’s corporate financial objectives and the Employee’s personal goals
(MBOs).  The financial objectives component will determine 75% of the bonus
amount while the MBO achievement component will comprise of 25%. However, the
Company must earn net income for the 2008 fiscal year for any bonus to be earned
from either component.

 

You will be eligible to receive up to 60% of your base annual salary under the
2008 Management Incentive Plan.  Your MBO target(s) will be assigned by Richard
Thompson and will be determined within 60 days from your date of hire.

 

Bonuses are paid annually in March for prior year performance.   Employees must
be employed as of the payout date in order to receive the bonus.   The
employee’s first bonus is pro-rated based upon his or her start date.   Bonuses
are calculated based upon existing base salary at the time the Plan is issued.

 

Power One reserves the right to change the Incentive Program, on a going forward
basis, at any point in time in order to meet the needs of the business.
Incentive compensation is not guaranteed but instead, is based on achieving
actual results against a preset target.  A detailed plan will follow in the near
future.

 

Stock Incentive Plan

 

We are also pleased to inform you that pursuant to the Company’s 2004 Stock
Incentive Plan (the “Plan”) and in accordance with the terms and conditions set
forth in the Plan, subject to confirmation and approval by the Compensation
Committee of our Board of Directors, you will be granted a non-qualified stock
option on your date of hire (the “Award Date”) for 250,000 (two hundred and
fifty thousand) stock options.  Your option will have a ten (10) year term.  The
option exercise price will be set at fair market value (i.e. the closing price
of our stock) on your Award Date.

 

The stock option will vest in full at the 4th anniversary of the Award Date if
vesting has not been accelerated before that anniversary date.  Vesting may be
accelerated under certain circumstances tied to improvement in our stock
price.   The acceleration provisions will be essentially as follows (using key
definitions that will be used in the formal stock option award agreement to be
presented to you in due course after you start employment with Power-One):

 

·                  Target Price #1-  this target is reached when the average
closing price of Power-One (measured during a period of any 20 out of 30
consecutive trading days that occur at any time starting 90 days before the
first anniversary of your Award Date) is equal to or greater than 175% of the
exercise price of the option.

 

·                  Target Price #2-  this target is reached when the average
closing price of Power-One (measured during a period of any 20 out of 30
consecutive trading days that occur at any

 

--------------------------------------------------------------------------------


 

time starting 90 days before the second anniversary of your Award Date) is equal
to or greater than 275% of the exercise price of the option.

 

·                  First Accelerated Vesting Date -  this vesting will
occur seven days after Target Price #1 has been reached, except that in no event
will this vesting be effective prior to the first anniversary of the Award Date.
  At this First Accelerated Vesting, the option vests for 50% of the total
options granted.

 

·                  Second Accelerated Vesting Date -  this vesting will occur
seven days after Target Price #2 has been reached, except that in no event will
this vesting be effective prior to the second anniversary of the Award Date.  At
this Second Accelerated Vesting, the option vests for 50% of the total options
granted.

 

·                  Once a given Target Price (#1 and #2) is first reached, your
vesting acceleration will occur on the applicable Accelerated Vesting Date
noted.  Once vesting has occurred after reaching the applicable Target Price and
Accelerated Vesting Date, subsequent changes in our stock price will not change
the vested status of the options.

 

These acceleration provisions are designed to reward you for being part of the
team effort to improve our performance and profitability, improvements we
believe will result in a much improved stock price.  The first and second
anniversary provisions are used to encourage you to work aggressively and
continually toward improving our business over periods we believe are reasonable
and realistic time horizons that will reward hard work and achieve the
anticipated increase in our stock price.

 

Under separate cover you will receive a package containing details of the stock
option and a full award agreement.

 

Section 16

 

Subject to confirmation from the Board of Directors, your position is expected
to be classified as a “Section 16 Officer”, and is subject to all applicable
rules and regulations of the Securities and Exchange Commission.

 

Change In Control Agreement/Indemnification Agreement

 

You will be eligible to participate in and receive a Senior Executive Change in
Control Agreement using a “one-times” multiplier of the basic severance benefit
elements in the Change in Control Agreement (e.g. base salary, bonus
entitlement, medical benefits continuation).  Additionally, you will be granted
a standard Power-One executive officer Indemnification Agreement per our
bylaws.  Copies of the agreements noted in this paragraph detailing all terms
and conditions of each will follow.

 

Benefits

 

·                  medical coverage;

·                  dental;

·                  optical coverage;

·                  life insurance at two and a half times the annual salary rate
(limited to $500,000.00 of life insurance, with no medical certification).  You
may acquire up to $750,000.00 of life insurance with medical certification)

 

--------------------------------------------------------------------------------


 

·                  eligibility for supplemental life insurance; at your sole
discretion and cost

·                  short-term and long-term disability coverage;

·                  tuition reimbursement;

·                  paid annual physical exams per Power-One policy for senior
executives;

·                  Paid Time Off  pay  ( see “PTO” section below);

·                  Participation in the Power-One 401(k)/profit sharing plan – 2
plan entry dates (January 1st and July 1st of each calendar year). Employer
matching contribution is 75 cents for every dollar the employee saves, up to 2%
of their pay and 50 cents for every dollar they save thereafter, up to the next
5% of their pay, for a total partial matching contribution of up to 7% of pay.
(The employer matching rates are subject to change and will be evaluated on an
annual basis)

 

All of these benefits are administered in accordance with the plan provisions on
file in the Human Resources office, and most become effective on the date of
hire. Power-One reserves the right to modify benefits at its discretion.

 

PTO

 

You will earn PTO at the rate of four (4) weeks vacation per year. You will
receive a pro-rata portion of 2008 personal time based upon your date of hire. 
Please be advised that the Company generally carries out a year-end business
closure of several of its global facilities for up two weeks commencing late
December. You may take this time off as unpaid or utilize any amount of accrued
PTO that you may have at that point, to cover this period.

 

Relocation

 

It would be our desire for you to relocate to the Ventura County (or surrounding
area) within a reasonable time frame.

 

Power-One will reimburse you for your relocation to Ventura County, California
(or surrounding area) as follows.

 

Temporary Housing/Car Rental

 

1.               Temporary Housing – Power-One will pay you separately for
temporary residential housing costs, in the amount of $4,000/month, for a
maximum period of six months from your date of hire.

 

2.               Car Rental – Power-One will lease a vehicle for your use in the
local area, for a maximum of six (6) months, or until you arrange for your own
personal vehicle in the local area, whichever occurs first.

 

Physical Move

 

Power-One will pay the cost associated with the packing and moving of your
household goods to the local area.  Please obtain estimates from two carriers of
your choice and we will work with you to select the best option. This charge
will be billed directly to Power-One.

 

--------------------------------------------------------------------------------


 

Storage

 

In the event that you are required to store any household goods during your
relocation, Power-One will pay a storage provider directly for up to six
(6) months of furniture storage should this required.

 

General Terms of Relocation Monies Paid

 

You will be required to sign a contract which indicates that you will be
obligated to pay back a pro-rata portion of the relocation expense monies which
were paid on your behalf should you leave Power-One prior to the completion of
24 months of employment from the date you report to work at our Corporate
Offices in Camarillo.

 

Selling/Purchasing Costs

 

Power-One will reimburse you for reasonable and customary costs, fees,
commission(s), and expenses for the sale of your home in El Dorado Hills, CA and
purchasing a replacement residence in the new location.  These reimbursements
will be paid at the time the expense is incurred and acceptable receipts are
provided to Power-One. This reimbursement will apply to applicable amounts for
which you as the seller and/or buyer are responsible per the relevant contract
of sale and/or purchase other related transactional documents.  Items normally
considered in this reimbursement are loan origination fees up to 1 point, title
search and title guarantee policy, survey fees, inspection fees, transfer and
documentary taxes, recording fees, and appraisal fees.

 

Tax Responsibility

 

Power-One does not provide personal income tax advice.   You will be responsible
for payment, if any, of local, state and/or federal taxes on the various sums
paid to or for you by Power-One as outlined in this letter. We recommend that
you seek professional tax advice on the impact to your personal federal and
state income tax liabilities that may arise or result from the various sums paid
to or for you by Power-One in connection with your employment with us.   To the
extent possible under applicable law, we will work in cooperation with you to
minimize any income taxes payable for the various sums paid to or for you by
Power-One in connection with your employment with us.

 

Closing

 

We have agreed that your employment with Power-One is conditional upon your
respecting all legal, confidential and contractual obligations relating to your
ex-employers. As a result, you will respect all said obligations and understand
that as a condition of employment with Power-One that you will destroy and/or
return all proprietary information and equipment including but not limited to,
documents, software, confidential information, equipment, procedures, formats,
day-timers, agenda, rolodex, etc. to your current employer and that you will
respect all of your obligations under the law and under our policies.

 

It is very important that you respect your obligations, as we intend to respect
ours as well.  Toward that end, and as a condition of employment, you will be
required to sign documents and agreements which will include provisions
governing the use and disclosure of Power-One trade secrets and confidential
information.

 

--------------------------------------------------------------------------------


 

At Will Employment

 

You should also understand that you are employed “at will” which means that
either you or the Company can terminate employment at any time.  Nothing in this
letter should be interpreted as a contract.

 

This offer and your employment with Power-One, Inc. is contingent upon a
positive and acceptable outcome of your references and background check.

 

We would appreciate your confirming this offer by signing below and returning
one copy for our files by August 15, 2008, stating your anticipated start date
below. If you have any further questions, please do not hesitate to contact me
at 805-987-8741 extension 4378.

 

The executive management team is delighted that you have chosen to join
Power-One, Inc.

 

Congratulations and welcome to Power-One!

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Clara Shokat-Fadai

 

 

Clara Shokat-Fadai

 

 

Vice President, Corporate Human Resources

 

 

 

 

 

Accepted:

 

 

 

 

 

Signed:

/s/ Neil Dial

 

Date:

  August 12, 2008

 

Neil Dial

 

 

 

 

 

 

 

 

Anticipated Start Date:

September 29, 2008

 

 

 

--------------------------------------------------------------------------------